                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                                                              10/24/2019
                             HELENA DIVISION

 ILLINOIS OPPORTUNITY PROJECT,                        CV-19-56-H-CCL

                                   Plaintiff,

     vs.                                                    Order

 STEVE BULLOCK, in his official
 capacity as governor of Montana, and
 MEGHAN HOLMLUND, in her
 official capacity as chief of the State
 Procurement Bureau,

                                Defendants.

      Before the Court is Defendants' Unopposed Motion to Vacate Preliminary

Scheduling Order (Doc. 21) pending disposition of Defendants' Combined Rule

12 Motion to Dismiss. Plaintiff Illinois Opportunity Project does not oppose the

motion. Accordingly,

      IT IS HEREBY ORDERED that Defendants' Unopposed Motion to Vacate

Preliminary Scheduling Order is GRANTED. All deadlines set forth in the

Court's October 1, 2019, Order (Doc. 18) are VACATED pending disposition of

Defendants' Combined Rule 12 Motion to Dismiss. The Court will issue further

orders as appropriate.
                         f-/,
      Dated this   21/.dey of October, 2019.

                                     c:°~~
                                         ~
                                      CHARLESC~
                                  SENIOR UNITED STATES DISTRICT JUDGE
